Case 1:19-cv-21724-BB Document 234 Entered on FLSD Docket 03/23/2021 Page 1 of 15




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                      CASE NO.: 1:19-cv-21724-BLOOM/MCALILEY

   HAVANA DOCKS CORPORATION,

         Plaintiff,

   vs.

   CARNIVAL CORPORATION,

         Defendant.
                                                     /

     PLAINTIFF’S MOTION TO COMPEL EVIDENCE WITHHELD UNDER
   THE ATTORNEY-CLIENT PRIVILEGE AND WORK PRODUCT DOCTRINE

         On January 11, 2021, the Court held a hearing, among other things, on the

  parties’ privilege log disputes. At the conclusion of the hearing, the Court ordered the

  parties to engage in a robust exchange of information and continue conferral on

  privilege issues. The Court further ordered the parties to submit a briefing schedule

  for the disputed privilege entries that remained after the parties’ conferral. As the

  Court ordered, Havana Docks conferred extensively with Carnival and the parties

  have narrow their issues for this Court’s review. The issues that remain are briefed

  below, and Havana Docks respectfully requests that the Court grant this motion and

  order Carnival to produce withheld evidence under the attorney-client privilege and

  work product doctrine.
Case 1:19-cv-21724-BB Document 234 Entered on FLSD Docket 03/23/2021 Page 2 of 15




                                LEGAL STANDARD 1

        The attorney-client privilege applies to “confidential communications between

  an attorney and his client relating to a legal matter for which the client has sought

  professional advice.” Miccosukee Tribe of Indians of Fla. v. United States, 516 F.3d

  1235, 1262 (11th Cir. 2008). In the Eleventh Circuit, the party invoking the privilege

  “must establish”:

        (1) the asserted holder of the privilege is or sought to become a client;
        (2) the person to whom the communication was made (a) is (the) member
        of a bar of a court, or his subordinate and (b) in connection with this
        communication is acting as a lawyer; (3) the communication relates to a
        fact of which the attorney was informed (a) by his client (b) without the
        presence of strangers (c) for the purpose of securing primarily either (i)
        an opinion on law or (ii) legal services or (iii) assistance in some legal
        proceeding, and not (d) for the purpose of committing a crime or tort;
        and (4) the privilege has been (a) claimed and (b) not waived by the
        client.

  United States v. Fulwood, 569 F. App’x 691, 694 (11th Cir. 2014); United States v.

  Noriega, 917 F.2d 1543, 1550 (11th Cir. 1990) (same).2

  I.    Carnival’s Communications with the Cuban Government Are Not
        Privileged.

        Carnival asserts privilege over its communications with COMAR, S.A.

  (“COMAR”).3 COMAR is not a private law firm; it is an agency of the Cuban


  1     Federal common law of privilege applies to this suit because it arises under
  federal law. See Hancock v. Hobbs, 967 F.2d 462, 466 (11th Cir. 1992); Fed. R. Evid.
  501.

  2      “The attorney-client privilege ‘is not a favored evidentiary concept in the law
  since it serves to obscure the truth, and it should be construed as narrowly as is
  consistent with its purpose.’” United States v. Suarez, 820 F.2d 1158, 1160 (11th Cir.
  1987), cert. denied, 484 U.S. 987 (1987).

  3     Exhibit A, Spreadsheet of Withheld COMAR Communications.


                                            2
Case 1:19-cv-21724-BB Document 234 Entered on FLSD Docket 03/23/2021 Page 3 of 15




  Government that specializes in maritime law and represents Aries Transportes, S.A.

  (“Aries”), the Cuban Government agency that operates the Subject Property.

  (Exhibit A, Dep. of Carnival’s Corp. Rep. A. Perez at 44:6-45:9 (Oct. 23, 2020))

  COMAR “basically advise[d] Aries and [Carnival] supposedly, you know, with respect

  to” their agreements. (Id.) In fact, the Cuban Government appointed COMAR as

  Carnival’s representative in connection with its negotiations with the Cuban

  Government. (Exhibit B, Dep. of G. Israel, Carnival Case (Dec. 3, 2020) at 251:8-20.)

  Carnival was so concerned about COMAR’s inherent conflict of interest that it hired

  BES, an independent law firm, not associated with the Cuban Government, because

  it felt that BES “was more independent and gave us separate advice.” (Exhibit A at

  44:21-45:3, 46:8-47:8 (BES “is what you would regard here as a law firm”; it was “more

  of an international group which we felt more comfortable with”).)4

        In effect, Carnival is asserting attorney-client privilege over communications

  with a department of the Cuban Government (COMAR), relating to its contract

  negotiations with other agencies of the Cuban Government, where both parties to the

  negotiation are represented by the same Cuban Government attorneys.

        The attorney-client privilege only applies to confidential communications.

  Bogle v. McClure, 332 F.3d 1347, 1358 (11th Cir. 2003). “To determine if a particular




  4      See also Exhibit C, Report of G. Israel re Summary of Meetings with Cuban
  Government (Mar. 11, 2015) (“A meeting at Comar offices in Havana. Comar is the
  legal agency within the ministry of Transport that also acts as Carnival Corporation
  lawyers as it relates to any agreements with government agencies in Cuba.
  Participating from Comar were Maria Elena Garcia Fernandez the President of Coma
  [sic] and Leica Curbelo Garcia ‘our’ lawyer at the agency.”).
                                            3
Case 1:19-cv-21724-BB Document 234 Entered on FLSD Docket 03/23/2021 Page 4 of 15




  communication is confidential and protected by the attorney-client privilege, the

  privilege holder must prove the communication was ‘(1) intended to remain

  confidential and (2) under the circumstances was reasonably expected and

  understood to be confidential.’” Id. (quoting United States v. Bell, 776 F.2d 965, 971

  (11th Cir. 1985)). “Thus the relevant inquiry is not whether [Carnival] expected [its]

  discussions with [COMAR] to remain confidential, but rather, whether [its]

  expectation was reasonable.” Bell, 776 F.2d at 971 (emphasis added). And where a

  party knew or should have known of grounds to question the loyalty of the person

  with whom it was conversing, the reasonableness of a party’s expectation of

  confidentiality in that communication is doubtful. United States v. Melvin, 650 F.2d

  641, 645-46 (5th Cir. Unit B 1981) (“There are definite indications that the defense

  camp had some reservation about Powell's loyalty and were attempting to keep him

  in the fold. If they did question Powell's loyalty, they may not have had a reasonable

  expectation that whatever was said to Powell would remain confidential.”).5, 6

        Here, Carnival did not have a reasonable expectation of confidentiality over its

  conversations with COMAR. For one, a private party does not have an expectation of



  5     “In Stein v. Reynolds Securities, Inc., 667 F.2d 33, 34 (11th Cir.1982) we
  adopted as precedent decisions of the former Fifth Circuit, Unit B, rendered after
  September 30, 1981.” Bell, 776 F.2d at 971 n.14.

  6      “In their actual decisions, courts almost invariably inquire into whether a
  reasonable person would have expected the communication to reach only other
  privileged persons in the circumstances and not into the actual, subjective state of
  mind of the communicating person. That is the approach stated in the section.”
  Restatement (Third) of the Law Governing Lawyers § 71 Attorney-Client Privilege—
  “In Confidence,” Reporters Note to Comment B (2020).


                                            4
Case 1:19-cv-21724-BB Document 234 Entered on FLSD Docket 03/23/2021 Page 5 of 15




  confidentiality over its conversations with attorneys of a communist government, and

  Havana Docks has found no authority to the contrary. Havana Docks has also not

  found any court ruling finding confidential a party’s communications with an

  attorney who represented both sides of a negotiation. If anything, case law appears

  to support the opposite. Cf. Trinity Amb. Serv., Inc. v. G&L Amb. Serv., Inc., 578 F.

  Supp. 1280, 1285 (D. Conn. 1984) (“The expectation that information conveyed to a

  co-party’s counsel will be held in confidence from that attorney’s client is no more

  plausible than the expectation that an attorney concurrently representing parties in

  the execution of a joint venture or franchise agreement will keep information relayed

  to him by one party secret from the other.”). Yet Carnival’s expectation of

  confidentiality is even lower than that here, where its attorneys and negotiating

  opponents are all departments of the communist Cuban Government. Indeed,

  Carnival was so concerned about COMAR’s inherent conflict that it retained separate

  outside Cuban counsel, not associated with the Cuban Government, to serve as its

  independent legal advisers. (Exhibit A at 44:6-24.)

        In other words, Carnival in fact harbored doubt as to the loyalty of COMAR. 7

  Thus, any expectation of confidentiality that Carnival had over its communications

  with that Cuban Government agency was not reasonable, and the Court should order

  Carnival to produce its exchanges with COMAR. Bogle, 332 F.3d at 1358; Bell, 776




  7      See Exhibit D, Recap of Meetings with Cuban Government from July 21, 2017
  Trip, HavanaDocks_0483850 at 2 (“COMAR IS A LOST CAUSE”).


                                           5
Case 1:19-cv-21724-BB Document 234 Entered on FLSD Docket 03/23/2021 Page 6 of 15




  F.2d at 971; Melvin, 650 F.2d at 645-46; Exhibit A, Spreadsheet of Withheld COMAR

  Communications.

  II.    Reports of Carnival’s Trips to Cuba and Meetings with the Cuban
         Government Are Not Privileged.

         During the course of its business in Cuba, Carnival adopted a policy of

  designating its reports of trips to Cuba and meetings with Cuban Government as

  attorney-client privileged and confidential.8 Havana Docks has identified nine such

  reports that remain withheld under a claim of privilege. (Exhibit F, Spreadsheet of

  Meeting and Trips Reports.) These reports, however, do not involve the rendition of

  solicitation of legal advice, and the Court should overrule Carnival’s asserted

  privilege over them. See Campero USA Corp. v. ADS Foodservice LLC, 916 F. Supp.

  2d 1284, 1290 n.6 (S.D. Fla. 2012) (McAliley, Mag. J.) (“For the attorney-client

  privilege to attached, it is fundamental that the party claiming privilege show that

  the primary purpose of the communication was to obtain legal advice, not business

  advice.”).

         PRIV 0002490 and PRIV 0002491.

         These documents are an email and its attachment containing minutes of a

  meeting between Carnival and Aries, the Cuban Government agency that operates

  the Subject Property. The minutes appear to have been transcribed by COMAR. In

  discovery, Carnival produced other meeting minutes which are essentially


  8      See Exhibit E, Email from G. Israel to S. Brid (Oct. 19, 2015),
  HavanaDocks_0457616 at 2 (describing Carnival’s practice of designating reports of
  its trips to Cuba and meetings with the Cuban Government as attorney client
  privilege).

                                           6
Case 1:19-cv-21724-BB Document 234 Entered on FLSD Docket 03/23/2021 Page 7 of 15




  transcripts of the meeting, drafted by COMAR pertaining to Carnival’s meetings with

  the Cuban Government.9 The Court should order the production of PRIV_0002490

  and PRIV_0002491 because a transcript of a meeting between Carnival and Aries

  does not involve the solicitation or rendition of legal advice. Campero USA Corp., 916

  F. Supp. 2d at 1290 n.6; Simon v. G.D. Searle & Co., 816 F.2d 397, 403 (8th Cir. 1987)

  (“minutes of business meetings attended by attorney are not automatically

  privileged”). Nor does the substance of Carnival’s communications with third parties

  (such as Aries and other agencies of the Cuban Government) at these meetings

  qualify as confidential or otherwise subject to protection under the attorney client

  privilege. See, e.g., Strougo v. BEA Assocs., 199 F.R.D. 515, 525-26 (S.D.N.Y. 2001)

  (overruling privilege assertion over minutes of meeting attended by third party).

        PRIV 0003555 and PRIV 0003556.

        These documents are emails between two non-lawyers (Fernando Perez and

  Carlos Estrada) that have been withheld on the basis of attorney-client privilege. The

  records are described as pertaining to “negotiations with Cuban entities.” Based on

  other discovery produced by Carnival, these emails appear to be a recap of meetings

  in early December 2018 between Carnival and the Cuban Government relating to its

  use of the Subject Property and the prospect of tendering in the Port of Havana, a

  core issue in this case. The Court should overrule Carnival’s assertion of privilege



  9      See also Arlen House East Condo. Assoc., Inc. v. QBE Ins. (Europe) Ltd., 2008
  WL 11333859, *5 (S.D. Fla. Aug. 27, 2008) (McAlilely, Mag. J.) (“Where a lawyer is
  engaged to advise a person as to business matters as opposed to legal matters, or
  when he is employed to act simply as an agent to perform some non-legal activity for
  a client . . . there is no privilege.”)
                                            7
Case 1:19-cv-21724-BB Document 234 Entered on FLSD Docket 03/23/2021 Page 8 of 15




  over PRIV_0003555 and PRIV_0003556 because they are communications between

  two non-lawyers that recap a meeting with the Cuban Government and discuss other

  business and non-legal matters. See Campero USA Corp., 916 F. Supp. 2d at 1290

  n.6; see also Arlen, 2008 WL 11333859, at *4 (“A claim of attorney-client privilege

  raised by a corporation is subject to a ‘heightened level of scrutiny.’”).

        PRIV 0000579, PRIV 0000580, PRIV 0002332 and PRIV 0002333.

        The last four documents are emails and attachments, sent February 13, 2019,

  recapping a meeting between Carnival and agencies of the Cuban Government during

  a trip to Havana on February 7 and 8, 2019. The subject line and description of these

  privilege log entries reflect that the substance of these communications are reports of

  a meeting with the Cuban Government where “[f]uture plans for Havana Ports” was

  discussed. Carnival’s General Counsel, Arnaldo Perez, is included on this email

  thread, but the remaining five individuals (Giora Israel, Fernando Perez, Carlos

  Estrada, Oscar Pascual, Emanuel Colina) are not lawyers and are involved in

  Carnival’s business operations in Cuba. The Court should order Carnival to produce

  PRIV_0000579, PRIV_0000580, PRIV_0002332 and PRIV_0002333 because neither

  reports of Carnival’s meetings with the Cuban Government nor communications

  discussing “future plans for Havana Ports” are “communications in which legal advice

  is sought or given” that are subject to protection under the attorney-client privilege.

  Diamond Resorts U.S. Collection Dev., LLC. v. US Consumer Att’ys, P.A., 2021 WL

  505122, --- F. Supp. 3d ---- (Feb. 11, 2021) (Reinhart, Mag. J.) (citing Restatement

  (Third) of the Law Governing Lawyers § 68 (2000)).



                                              8
Case 1:19-cv-21724-BB Document 234 Entered on FLSD Docket 03/23/2021 Page 9 of 15




        However, the law is clear that lobbying and political advice, even when

  provided by a lawyer (which does not appear to be the case here), does not qualify as

  “legal advice” and is therefore not subject to the attorney-client privilege. See, e.g., In

  re Lindsey, 148 F.3d 1100, 1106 (D.C. Cir. 1998) (attorney’s “advice on political,

  strategic, or policy issues, valuable as it may have been, would not be shielded from

  disclosure by the attorney-client privilege” (citing 1 MCCORMICK ON EVIDENCE §


                                              9
Case 1:19-cv-21724-BB Document 234 Entered on FLSD Docket 03/23/2021 Page 10 of 15




   88, at 322-24 (4th ed. 1992)); id. at 1106 (Tatel, J., concurring in part) (“The attorney-

   client privilege does not protect general policy or political advice—even when given

   by lawyers—but only communications with lawyers ‘for the purpose of obtaining legal

   assistance.’”); Ala. Aircraft Indus., Inc. v. Boeing Co., 2016 WL 9781826, *4 (N.D. Ala.

   March 24, 2016) (“Absent evidence of a nexus between the work of these third parties

   and the formulation of legal advice by counsel for AAI, the undersigned is left to

   conclude that the attorney-client privilege is universally inapplicable to the disputed

   documents, as it is well established that lobbying and public relations

   communications do not come within the privilege on their own accord.”); N. Carolina

   Electric Mem. Corp. v. Carolina Power & Electric Co., 110 F.R.D. 511, 517 (M.D.N.C.

   1986) (“Although these ‘lobbying’ efforts seem to have been coordinated by the legal

   department, the resultant communications do not refer to legal problems but instead

   are summaries of various town meetings or reports on the progress of the EPIC

   project. Such communications from counsel to management are not legal advice. Nor

   are updates on lobbying activities requests for legal advice.”) (citations omitted).10

         Nor do lobbying documents qualify for protection under the work product

   doctrine, even when directed towards a particular litigation. Ala. Aircraft, 2016 WL




   10     “Where in-house counsel is acting as a business negotiator, general business
   agent, preparer of tax returns, lobbyist, public relations strategist, or press agent, the
   privilege does not apply. That is, where businesses use their attorneys for non-legal
   purposes to promote the interests of the corporation, their communications are not
   protected by the privilege.” John K. Villa, The Attorney-Client Privilege and In-House
   Corporate Counsel, 1 Corporate Counsel Guidelines § 1:16 (2020) (alteration and
   footnotes omitted; collecting cases).


                                              10
Case 1:19-cv-21724-BB Document 234 Entered on FLSD Docket 03/23/2021 Page 11 of 15




   9781826, at *5; P.B. & Marina P’ship v. Logrande, 136 F.R.D. 50, 58-59 (E.D.N.Y.

   1991) (“Seaview’s use of a lobbyist appears to have been intended to avert litigation

   by applying political pressure to federal agencies which could affect plaintiffs’ marina

   operation. As such, the correspondence from Seaview's lobbyist was not directed

   towards anticipated litigation but rather toward non-litigation means that could

   achieve the same results in lieu of litigation. Such efforts are not equivalent to

   litigation nor subject to the work-product immunity.”); United States v. Duke Energy

   Corp., 214 F.R.D. 383, 389-91 (M.D.N.C.) (similar).




   11
          See also In re Signet Jewelers Ltd. Secs. Litig., 332 F.R.D. 131, (S.D.N.Y. 2019)
   (“Defendants redacted from the email a set of ‘talking points’ regarding this lawsuit,
   as well as statements to be made to the press. This document is not directed a giving
   or obtaining legal advice, but relates to ‘messaging.’”) (citation omitted).
                                             11
Case 1:19-cv-21724-BB Document 234 Entered on FLSD Docket 03/23/2021 Page 12 of 15




   IV.   The Other Lobbying Communications Should be Produced.

         Carnival also withholds an email chain from January 2019 pertaining to its

   discussions with Senator Marco Rubio. (Exhibit G, Spreadsheet of Lobbying

   Communications.) The three emails withheld were sent by Arnold Donald, Carnival’s

   President and CEO, and Ms. Bondi, neither of which are attorneys. The substance of

   this email thread appears to be related to efforts to lobby a member of the United

   States Senate, rather the rendition or solicitation of legal advice. Thus, these emails

   are not subject to the attorney-client privilege and should be produced. In re Lindsey,

   148 F.3d at 1106; Carolina Power, 110 F.R.D. at 517; Ala. Aircraft, 2016 WL 9781826,

   at *4-*5; P.B. & Marina, 136 F.R.D. at 58-59; Duke Energy Corp., 214 F.R.D. at 389-

   91.

   V.    Documents Pertaining to Costa’s Cuba Operations Should be
         Produced.

         Finally, Carnival withheld essentially all documents pertaining to Costa

   Crociere’s operations in Cuba. In fact, based on Carnival’s production of records thus

   far, it appears that Carnival’s search for records on this subject was limited to those

   in the possession of its legal department. Carnival asserted privilege over these




                                             12
Case 1:19-cv-21724-BB Document 234 Entered on FLSD Docket 03/23/2021 Page 13 of 15




   records, and Havana Docks now challenges two of those privilege invocations.

   (Exhibit H, Spreadsheet of Costa Records.)

         PRIV_0003573.

         This document appears to be a letter relating to the termination of a joint

   venture between Milestone (a subsidiary of Costa Crociere), Silares (a corporation

   affiliated with Costa that operated the Subject Property in the mid-1990s), and

   another corporation (ICC). The letter was drafted by Alfonso Lavarello and sent to

   Howard Frank (a Carnival executive), Harry Coe (an AirTours executive), Franco

   Pellicari (a Costa executive), and Alfredo Rossi (a Costa executive). Mr. Lavarello is

   the individual who ran the successor company to Silares and operated the Subject

   Property from 1998 to approximately 2005. From what Havana Docks learned

   through the conferral process, none of these individuals are attorneys, and the

   document appears to be a letter sent to executives at companies involved in a deal to

   discuss business. Thus, this letter is not a communication between a client and lawyer

   requesting or providing legal advice, and the Court should order PRIV_0003573

   produced.

         PRIV_0003575.

         This document is a draft letter written by Alfonso Lavarello related to the

   termination of the joint venture between Silares, ICC and Milestone. Mr. Lavarello

   is not an attorney and the letters he drafts are not subject to the attorney-client

   privilege. Havana Docks respectfully requests that the Court order that

   PRIV_0003575 be produced.



                                            13
Case 1:19-cv-21724-BB Document 234 Entered on FLSD Docket 03/23/2021 Page 14 of 15




                                     CONCLUSION

         For the forgoing reasons, Havana Docks respectfully requests that the Court

   grant this motion and order Carnival to produce evidence withheld under the

   attorney client privilege and work product doctrine.



   Dated: March 23, 2021.


                                          Respectfully submitted,

                                          COLSON HICKS EIDSON, P.A.
                                          255 Alhambra Circle, Penthouse
                                          Coral Gables, Florida 33134
                                          Telephone: (305) 476-7400
                                          Facsimile: (305) 476-7444
                                          E-mail: eservice@colson.com

                                          By: s/ Roberto Martínez______
                                          Roberto Martínez, Esquire
                                          Florida Bar No. 305596
                                          bob@colson.com
                                          Stephanie A. Casey, Esquire
                                          Florida Bar No. 97483
                                          scasey@colson.com
                                          Zachary Lipshultz
                                          Florida Bar No. 123594
                                          zach@colson.com
                                          Aziza F. Elayan-Martínez, Esquire
                                          Florida Bar No. 92736
                                          aziza@colson.com

                                                    - and -

                                          MARGOL & MARGOL, P.A.
                                          2029 3rd Street North
                                          Jacksonville Beach, Florida 32250
                                          Telephone: (904) 355-7508
                                          Facsimile: (904) 619-8741

                                          Rodney S. Margol, Esquire
                                            14
Case 1:19-cv-21724-BB Document 234 Entered on FLSD Docket 03/23/2021 Page 15 of 15




                                            Florida Bar No. 225428
                                            Rodney@margolandmargol.com

                                            Attorneys for Plaintiff Havana Docks Corp.




                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

   with the Clerk of the Court. I also certify that the foregoing document is being served

   this 23rd of March, 2021, on all counsel of record or pro se parties either via

   transmission of Notices of Electronic Filing generated by CM/ECF or in some other

   authorized manner for those counsel or parties who are not authorized to receive

   electronically Notices of Electronic Filing.

                                                      By: s/ Roberto Martínez
                                                        Roberto Martínez




                                              15
